DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1-8 and 10-16 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1 and 10 have been amended, claim 9 has been cancelled, and claim 21 has been added to the claim set.  Thus, claims 1-8 and 10-21 are presented for examination.

Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Krafft [U.S. Patent Publication 2018/0305091], discloses [a monitoring and control application used for monitoring the environment inside of a monitored container (paragraphs 0172, 0173, and 0174 as well as figures 63 and 64), a wirelessly connected monitoring and control application operated on acomputing device used for monitoring the environment inside of a monitored container (paragraph 0172 and figure 63, item 6308), and a temperature value determined to be within a temperature range and an alert being issued when a certain criteria is met (paragraph 0004). However, no art of record discloses the comparison of two different temperatures from two different temperature sensors, comparing an environmental policy to the temperatures from the sensors, and executing an action in response to the comparison of the policy to the temperatures. Additionally, no art of record teaches the use of a temperature sensor comprising a vessel containing a volume of a thermal buffer mimicking the temperature properties of a pharmaceutical product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
                                                                                                                                                                                             
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689